McADAM, J.
The action was for wrongful discharge, and the main issue whether the hiring was by the year as claimed by the plaintiff, or by the week as urged by the defendants. The jury found for the plaintiff, and, as no motion for a dismissal of the complaint or direction of a verdict was made at the close of the plaintiff’s case, the defendants conceded the plaintiff’s right to have the issues submitted to the jury. Pollock v. Iron Works Co., 157 N. Y. 699, 700, 51 N. E. 979. Under the circumstances, we must regard the finding of the jury as conclusively settling the facts (Rowe v. Comley, 11 Daly, 317; Briscoe v. Litt, 19 Misc. Rep. 5, 8, 42 N. Y. Supp. 908; Bogan v. Wright, 22 Misc. Rep. 96, 48 N. Y. Supp. 546; Mahoney v. O’Neill, 29 Misc. Rep. 619, 620, 61 N. Y. Supp. 69); and, as there is no merit in the exceptions, the judgment and order appealed from must be affirmed, with costs. Judgment and order affirmed, with costs. All concur. See 72 N. Y. Supp. 1061.